Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 1 of 6



                               IJNITED STATE S D ISTR ICT CO U R T
                          FO R TItE SO U TIIE R N D ISTR IC T O F FL O R ID A

                                   C A SE N O .9:18-cv-81038-DM M

  SECIJRITIES AN D EX CHA N G E CO Y          ISSION ,

             Plaintifll


  PM M H OU SE HO TEL,LLLP,etal.,

             Defendants and ReliefD efendants.
                                                            /

                         JIJD G G N T O F PER M AW NT IN JU NC TIO N
              AN D O TH ER R ELIEF A S TO D EFEN D AN T R O BER T V .M ATTH EW S

             TheSecuritiesand ExchangeComm ission havingfiled aCom plaintand DefendantRobert
       (..


  V.Ma
     1tthews(tt
              Matthews'ort
                         EDefendanf'
                                   )having:enteredageneralappearance;consentedto
  theCourt'sjurisdiction overhim andthesubjectmatterofthisaction;consentedto entry ofthis
  Judm entofPermanentlnjtmctionandOtherRelief(theltludgrnent'');waivedfmdingsoffactand
   conclusionsof law ;and w aived any dghtto appeal9om this Judo ent:

                                                   1.

                                  SECTION 10(b)AND RIJLE 10b-5
                          O F TH E SE CU R ITIES EX CH A N G E A C T O F 1934

             IT IS IV REBY O RD ER ED , O JUD G ED , A ND D EC REE D that Defendant is

   permanently restained and enjoined from violating,directly orindirectly,Section 10(b)ofthe
   SecuritiesExchange Actof 1934 (the StExchange Act'') (15 U.S.C.j 78j(b)1 and Rule 10b-5
   promulgated themunder (17C.F.R.j240.l0b-51,by using any means or instrumentality of
   interstate com m erce,or of the m ails,or of any facility of any national securities exchange, in

   corm ection w ith the purchmse or sale ofany security:
Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 2 of 6



         (a)    toemployanydevice,scheme,orartificeto defraud;
         (b)    tomakeany untruestatementofamaterialfactorto omitto stateamaterialfact
               '
                necessary in orderto m ake the statem entsm ade,in the lightofthe circllm stances

                under which they were m ade,notm isleading'
                                                          ,or

         (c)    to engage in any act,practice,orcotzrse ofbusinesswhiqh operates orwould
                operate as a fraud ordeceitupon any person,

  by,directly orindirectly,(i)creatingafalseappearanceorotherwisedeceivinganyperson,or(ii)
  dissem inating falseormisleadingdocllm ents,m aterials,orinformation orm nking,eitherorally or

  in writing, any false or rnisleading statem ent in any com m llnication w ith any investor or

  prospective investor,about:

         (a)theprospectsforsuccessofanyproductorcompany;or
         (b)thebusinessoperationofacompany;or
         (c)themanagementofacompany;or
         (d)theuseofinvestorfunds.
         IT IS FU RTH ER O RD ER ED ,A DJUD G ED , A ND D EC REED that, as provided in

   FederalRuleofCivilProcedure 65(d)(2),theforegoingparapaph also bindsthefollowingwho
   receiveàcttzalnoticeoftltisJudpnentbypersohalsérviceorotherwise:(a)Dèfendant'sofficers,
   agents,servants,employees,andattorneys;and(b)otherpersonsin activeconcertorparticipation
   withDefendantorwithanyonedescribed in (a).
                                                II.

                    SECTION 17(a)O F TIIE SECURITIES ACT OF 1933
         IT IS H EREBY FUR TH ER O R DER ED , O JIJD GE D , AN D D E CR EED that

   Defendantispermanently restrainedand enjoined9om violating Section 17(a)oftheSecurities
Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 3 of 6



  Actof1933tthettsecuritiesAct'')(15U.S.C.j77q(a)jin theofferorsaleofanysecuritybythe
  use ofany m eans orinsm zm ents oftransportation or com m lm ication in interstate com m erce orby
     l

  use ofthe m ails,directly orindirectly'
                                        .

                to em ploy anydevice,scheme,orartificeto defraud;

                to obtain m oney orproperty by m eansofany tm true statem entofa m aterialfactor

                any omission ofamaterialfactnecessgry to m ake the statementsm ade,in lightof

                thecircllmstancesunderwhichtheyweremade,notmisleading;or
                to engage in any kansaction,practice,orcourse ofbusinesswhich operatesor

                w ould operate as a fraud ordeceitupon the purchaser,

  by,directlyorindirectly,(i)creatingafalseappearanceorotherwisedebeivinganyperson,or(ii)
  disseminatingfalseormisleadingdocllments,m aterials,orirlformation ormnking,eitherorally or

  in writing, any false or nlisleading statem ent in any com m llnication with any investor or

  prospective investor,about:

         (a)theprosyectsforsuccessofanyproductorcompany;or
         (b)thebusinessoperationofacompany;or
         (c)themanagementofacompany;or
         (d)theuseofinvestorfamds.
         IT IS FURTH ER ORDERED,O JUDGED,AND DECREED that,as provided in

   FederalRuleofCivilProcedure 65(d)(2),the foregoingparagraph also bindsthefollowingwho
   receiveactllnlnotice ofthisFinalJudpnentby personal'service orotherwise: (a)Defendant's
   ov cers,agents,servants,employees,and attorneys;and (b)otherpersonsin activeconcertor
   participationwithDefendantorwith anyonedescdbed in(a).
Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 4 of 6



                                               111.

                         DISGORGEG NT AND CIW L PENALTY

         Upon m otion of the Com m ission,the Courtshalldeterm ine whether it is appropriate to

  orderdisgorgementofill-gotten gainsand/ora civilpenalty ptzrsllnntto Section 20(d)ofthe
  Seculities Act (15 U.S.C.j 77t(d)) and Section 21(d)(3)ofthe Exchange Act (15 U.S.C.j
  78u(d)(3))and,ifso,thenmountts)ofthedisgorgementand/orcivilpenalty. Ifdisgorgementis
  ordered,Defendantshallpay prejudpnentinterestthereon,calculated 9om January 2015,bmsed
  on therateofim erestusedbytheInternalRevenueServicefortheunderpaymentoffederalincom e

  tax mssetforth in 26 U.S.C.j 6621(a)(2). ln cormection with the Commission'smotion for
  disgorgemçntand/orcivilpenalties,and atanyhenringheldonsuch amotidn:(a)Defendantwill
  be precludqd 9om arguing thathe did notviolate the federalsecurities laws as alleged in the

  Complaint;(b)Defendantmay notchallenge the validity ofthe ConsentortllisJudm ent;(c)
 ' solely forthepurposesofsuch motion,the allegationsofthe Complaintshallbe accepted asand

  deemedtruebytheCourt;and (d)theCourtmaydeterminetheissuesraisedi.
                                                                  nthemotio:onthe
  basis of affidavits,declarations,excep ts of sworn deposition or investigative testim ony,and

  docllmentaryevidence,withoutregardtothestandardsforsummaryjudgmentcontainedin Rule
  56(c)oftheFederalRulesofCivilProèedtzre.In connectionw111:theCommission'smotionfor
  disgorgem ent and/or civil penalties, the parties m ay take discovery, including discovery 9om

   appropriate non-pm ies.
Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 5 of 6



                                              IA?.

                    IN CO RPO R ATIO N O F DEFEND A N T'S CO N SEN T

         IT IS FURTHER ORDERED AN D ADJUD GED thatthe Consent,asfiled atDE 54-1,

  isincorporated hqrein with thesameforceand effectasiffully setforthherein,and thatDefendant

  shallcom ply with a11ofthe tmdertakingsand agreem entssetforth therein.

                                              V.

                        BAN U UPTCY NONDISCW ARGEABILITY
         IT IS FURTHER ORDERED AND ADJUDGED that,solelyforpurposesofexceptions

  todischarge setforth in Section 523 oftheBfmknaptcyCode,11U.S.C.j523,theallegationsin
  the Com plaint are true and adm itted by D efendant, and further, any debt for disgorgem ent,

  prejudm entinterest,civilpenaltyorotheramountsduebyDefendantlmderthisJudr entorany
   otherjudgment,order,consentorder,decreeorsçttlementagreemententered in connection w111:
   thisproceeding,is a debtforthe violation by Defendantofthe federal secudties laws or any

   regulation ororderissued undersuch laws;assetforth in Section 523(a)(19)oftheBnnknlptcy
   Code,11U.S.C.j523(a)(19).
                                              V1.

                              R ETEN TIO N O F JU R ISD IC TIO N

         IT ISFURTHER ORDERED AND ADJUDGED thatthisCourtshallretainjudsdiction
                                                     '
                                                g

   ofthism atterforthepurposesofenforcing theterm softhisJudo ent.
Case 9:18-cv-81038-DMM Document 56 Entered on FLSD Docket 09/18/2019 Page 6 of 6



                                            V1I.

                              RIJLE 54(b)CERTIFICATION

         Therebeingnojustreasonfordelay,pursuanttoRule54*)oftheFederalRulesofCivil
  Procedtlre,theClerk isordered to enterthisJudm entforthwith and withoutfurthernotice.

                                            V1I1.

                                      CONCLUSION

         Accordingly,itishereby ORDERED and ADJUDGED that,consistentwith tilisorder,

  FINAL JUDGM ENT isentered againstDefendantRobertM atthews.

         SIGM DinChambersatWestPnlmBeach,Flodda,thisZX ayof eptember,2019.



                                                    DONALD M.MIDDLE/iOOKS
                                                    UN ITED STATES D ISTRICT JUD G E

   cc:   Cotm selofR ecord
